Citation Nr: 1343226	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  12-07 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a lung disorder, to include as due to in-service asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to July 1992.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied service connection for asbestosis.

Although the Veteran's February 2010 claim specifically claimed only service connection for asbestosis, another lung disorder has been raised by the record.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of this holding and the diagnosis of chronic obstructive pulmonary disease (COPD)), the Board has recharacterized the claim as reflected on the title page. 

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and 
(2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).
The Veteran maintains that his current lung disorder is due to in-service exposure to asbestos while serving on the USS Barry from 1975 to 1979 as a machinist mate.  The statement of the case notes that the Navy Liaison Office has indicated that the Veteran's military specialty of machinist mate holds a probability of exposure to asbestos.  

The Veteran has also been diagnosed with COPD.  Further, an August 2009 VA treatment record reveals that the Veteran was seen for a pulmonary consult which noted an abnormal CT scan of the lungs and reported pleural plaques consistent with asbestos exposure.  

The Veteran has not been afforded a VA examination to address the claim for service connection for a lung disorder.  The Board finds that a VA examination should be obtained in order to assist in determining the nature and etiology of the Veteran's lung disorder(s).  

Further, the most recent VA treatment records in the claims file are dated January 23, 2012.  See Virtual VA electronic claims file.  The RO should also obtain any updated VA treatment records and associate them with the claims file or the Virtual VA electronic claims file.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain any outstanding VA treatment records dated after January 23, 2012, and should associate them with the claims file.  If the search for such records has negative results, the RO/AMC should notify the Veteran and place a statement to that effect in the Veteran's claims file. 

2.  Then, schedule the Veteran for an appropriate VA examination for a lung disorder to include asbestosis.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.

The examiner should describe and diagnose any current manifestations of any lung disability found to be present. The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed lung condition had its onset during active service or is related to any in-service disease or injury, including exposure to asbestos while in service.  (Note: the VA examiner should assume that the Veteran was exposed to asbestos while in service).

The examiner should include in the examination report the rationale for any opinion expressed.  If the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  Thereafter, the RO/AMC should readjudicate the claim for service connection for a lung disorder, to include as due to in-service asbestos exposure, based upon all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


